PER CURIAM.
It now appearing from the return of the respondent that the petitioner is no longer in his custody but had been, prior to the issuance of the writ in this cause, transferred to the Volusia County jail where he is held to answer the information charging- him with the crime of escape, an<
It further appearing that an attorney has been appointed to represent the petitioner in the cause; that the petitioner has been arraigned and has entered his plea of not guilty, and that the case has been set for trial 3 April 1961,
It is, therefore, ordered that the writ of habeas corpus issued by this court 20 March 1961 be discharged.
THOMAS, C. J., and TERRELL, HOB-SON, THORNAL and O’CONNELL, JJ., concur.